(Corrected order, originally filed June 29, 1999): On April 22, 1998, this court indefinitely suspended respondent, Everett Alfred Chandler, from the practice of law pursuant to Gov.Bar R. V(6)(B)(2). On March 29,1999, this court, sua sponte, ordered respondent to show cause why he should not be found in contempt for failure to comply with this court’s April 22,1998 order, to wit, failure to surrender his Certificate of Admission and failure to file an affidavit of compliance on or before May 22, 1998. Respondent did not respond to the show cause order. On May 12, 1999, movant, Disciplinary Counsel, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s April 22,1998 order. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that, in regard to the show cause order issued by this court on March 29, 1999, respondent appeal- in person before this court on Wednesday, July 28, 1999, at 9:00 a.m.
IT IS FURTHER ORDERED by the court that movant’s motion be and hereby is, granted, and that respondent show cause why he should not be found in contempt for failure to obey this court’s April 22,1998 order, by filing a written response with the court at or before 9:00 a.m. on July 28, 1999.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
Douglas, J., would order respondent to show cause.